Citation Nr: 1608903	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 1981.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a high school education, past relevant work experience as a mechanic, and has not worked since approximately 1997.

2.  The Veteran has been granted service connection for degenerative disc disease of the lumbosacral spine, rated at 60 percent, and radiculopathy of the left lower extremity, rated at 10 percent, for a combined rating of 60 percent.

3.  The Veteran was not unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities.


CONCLUSION OF LAW

The criteria for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable. 

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the present case, the Veteran has been granted service connection for degenerative disc disease of the lumbosacral spine, rated at 60 percent, and radiculopathy of the left lower extremity, rated at 10 percent, for a combined rating of 60 percent.  Therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met.  

Nevertheless, after review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the service-connected disabilities are of sufficient severity so as to preclude substantially gainful employment.  The Veteran has a high school education, past relevant work experience as a mechanic, and had not worked since approximately 1995.  

The Veteran was afforded an August 2012 VA examination, at which time his claims file was also reviewed by the examiner.  Along with degenerative disc disease of the lumbosacral spine and radiculopathy of the lower extremity, the examiner also noted limitation of motion of the shoulders, a disability for which service connection has not been awarded.  Other nonservice-connected disabilities included a history of myocardial infarction, hepatitis C with cirrhosis, and short-term memory loss.  

On physical evaluation, the Veteran had forward flexion of the lumbosacral spine to 70 degrees with pain beginning at 45 degrees, extension to 5 degrees with pain beginning at 0 degrees, lateral flexion to 10 degrees bilaterally with pain beginning at 10 degrees, and lateral rotation to 15 degrees bilaterally with pain beginning at 15 degrees.  With repetitive motion, forward flexion was reduced to 55 degrees.  Tenderness was also reported on palpation.  Muscle strength was 5/5 in the lower extremities bilaterally, and reflexes were within normal limits at the bilateral knees.  

At the ankles, reflexes were normal on the right but hypoactive on the left.  Sensation was normal for the right lower extremity but decreased on the left.  Radiculopathy, characterized as mild, was present on the left.  He regularly used a brace and cane to aid mobility.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran was not precluded from obtaining sedentary employment, as he was able to work in such an environment if he was able to move around as needed every 30 minutes.  

After considering limitations related to the service-connected degenerative disc disease of the lumbosacral spine and radiculopathy, as shown by the credible lay and medical evidence, the Board finds a TDIU is not warranted.  The Veteran is, according to the evidence, able to perform sedentary tasks and is not, when considering the symptomatology and functional impairment of service-connected disabilities alone, without regard to age or nonservice-connected disabilities, precluded from all forms of employment.  In consideration thereof, he is not unable to secure or follow substantially gainful employment solely due to the service-connected disabilities to warrant a TDIU for any period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In support of his claim, the Veteran also submitted lay statements from his wife and a friend, stating he was unable to work due to back pain.  He has also submitted his own written assertions regarding his employability to VA.  Though laypersons, these parties are competent to testify regarding such observable symptomatology as any impairments in occupational functioning due to various disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board considers these contentions to be credible, they are less probative than the objective conclusions of the VA medical examiner and health care providers.  The Board again notes that the August 2012 VA examiner found the Veteran capable of sedentary or light duty employment despite his service-connected disabilities.  

In so deciding, the Board is cognizant that the Veteran has applied for Social Security disability benefits from the Social Security Administration (SSA) due to his claimed unemployability.  According to a February 2008 determination letter, the SSA denied such a claim.  Regardless, while such SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  

Overall, the Veteran is not individually unemployable by reason of his service-connected disabilities.  The Board considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Accordingly, the preponderance of the evidence is against the claim and the appeal is denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability or disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In March 2009 and April 2009 notice letters sent prior to the initial denial of the claim, the RO advised the Veteran of the evidence needed to establish a TDIU, and described the types of information and evidence that he should submit in support of the claim.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the claim.  The RO explained that how VA determines the effective date once the benefits have been awarded.  In consideration thereof, the Board finds that these notice letters satisfied VCAA notice requirements for the TDIU claim.   

Regarding VA's duty to assist in claims development, the RO provided the Veteran with an examination in August 2012.  The examination report, along with private and VA treatment records, collectively included all relevant findings needed to evaluate fairly the appeal for a TDIU.  The examiner obtained a thorough and accurate history regarding the service-connected disabilities and their impact on the employability through interview of the Veteran and review of the record.  The examiner had adequate facts and data regarding the history and severity of the Veteran's service-connected disabilities when describing the impact of symptoms and functional impairment on employability.  For these reasons, the collective medical examination reports are adequate, and there is no need for further medical opinion.  

Also, post-service treatment records adequately identified as relevant to the appeal have been obtained, or otherwise submitted, and are associated with the record.  Records from the Social Security Administration (SSA) were also obtained.  Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

The Board notes the SSA records were received subsequent to the most recent supplemental statement of the case, without explicit waiver of AOJ review by the claimant.  Nevertheless, the substantive appeal in this case was received after February 2, 2013; thus, § 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), is applicable.  This change provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Accordingly, the Board may consider this evidence in the first instance. 

Based on the foregoing, the Board finds that all relevant facts were properly and sufficiently developed, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  


ORDER

A TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


